Citation Nr: 0941245	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  97-34 334	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The Veteran had active military service from September 1969 
to April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

In November 2006, the Board denied a claim of service 
connection for major depression.  Thereafter, the Veteran 
filed an appeal to the United States Court of Appeals for 
Veterans Claims (Court).  In July 2008, the Veteran's 
representative before the Court and VA General Counsel filed 
a joint motion to remand the appeal to the Board.  In an 
August 2008 order, the Court granted the joint motion and 
remanded the case to the Board for compliance with the 
instructions of the joint motion.

The Veteran's claim on appeal was previously characterized as 
a claim of service connection for major depression.  While 
the appeal was at the Court, the Court addressed a case 
involving the scope of filed claims.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  The Court held that a claim 
is not limited to the diagnosis identified by the Veteran.  
More precisely, a claim is for a disability that may 
reasonably be encompassed by several factors including:  (1) 
the claimant's description of the claim; (2) the symptoms the 
claimant describes; and (3) the information the claimant 
submits or that [VA] obtains in support of the claim.  
Id. at 5.  When the Veteran filed his claim in July 1996, he 
referred to a nervous condition, as well as depression and 
anxiety.  With consideration of identified symptoms and 
information and evidence received by VA, the Board finds that 
the Veteran's claim is not limited solely to major 
depression.  Instead, the claim is properly characterized 
broadly as a claim of service connection for a psychiatric 
disorder.  This characterization of the issue is in 
compliance with the joint motion.

In June 2009, the Board granted the Veteran's 
representative's request for an extension of time for the 
submission of additional evidence to the Board.  The deadline 
was set as September 11, 2009.  Thereafter, the 
representative submitted evidence, in the form of a September 
2009 medical opinion from M.L.C., M.D., and VA treatment 
records.  Although the evidence was received on September 15, 
2009, the Board deems the evidence to be timely submitted.  
The Veteran's representative waived review of the newly 
submitted evidence by the agency of original jurisdiction 
(AOJ).  See 38 C.F.R. § 20.1304(c) (2009).  Thus, the Board 
will consider such evidence in the adjudication of this 
appeal.


FINDING OF FACT

It is as likely as not that the Veteran has major depressive 
disorder with dysthymia that is attributable to his active 
military service.


CONCLUSION OF LAW

The Veteran has major depressive disorder with dysthymia that 
is the result of disease or injury incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  A diagnosis of a 
psychiatric disorder is to conform to the fourth edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. 
§ 4.125(a) (2009).

The Veteran asserts that he has a psychiatric disorder, 
primarily manifested by depression, that had its onset during 
active military service or was a pre-existing condition that 
was aggravated by his service.  A review of the service 
treatment records reveals that an induction examination was 
conducted in July 1969.  The Veteran reported that he 
experienced depression and nervousness and the examiner noted 
that the Veteran complained of being worried and nervous, but 
had not sought medical treatment.  Significantly, the 
psychiatric portion of the examination was normal and a 
psychiatric disorder was not noted by the examiner as a 
defect or disease.  Although recent VA examiners have 
indicated that the Veteran suffered from posttraumatic stress 
disorder (PTSD) prior to military service, the evidence does 
not show clearly and unmistakably that the Veteran had a pre-
existing psychiatric disorder.  Thus, the Board presumes that 
the Veteran was in sound condition when he entered service.  
See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b).

The remaining service treatment records are negative for 
complaints of or treatment for depression, or a diagnosis of 
a psychiatric disorder.  The psychiatric portion of the 
Veteran's separation examination was normal.  Although there 
is an absence of documentation of depression, the Veteran has 
submitted statements indicating that he experienced 
depression during service.  He also submitted lay statements 
from his family.  The Veteran's wife indicates that she has 
known the Veteran since at least 1974 and that she has 
observed him to be at times nervous, upset, and depressed.  
The Veteran's mother states that he was depressed, anxious, 
and wanted to be left alone when he returned from the 
military.  Additionally, the Veteran submitted statements 
from individuals who apparently served with the Veteran.  
They indicate that the Veteran was depressed during military 
service and received psychiatric treatment as a result.

The post-service medical evidence, consisting of records 
since 1980, contains a wide array of psychiatric diagnoses, 
including PTSD, panic disorder, major depression, depressive 
disorder not otherwise specified, major depressive disorder, 
dysthymic disorder, substance abuse disorder, and personality 
disorder.  The July 2008 joint motion pointed out that, in 
McClain v. Nicholson, the Court held that a current 
disability may be shown even though the disability resolves 
prior to the adjudication of the claim as long as the veteran 
has a disability at the time the claim is filed or during the 
pendency of the claim.  21 Vet. App. 319, 321 (2007).

The Veteran has been afforded multiple VA psychiatric 
examinations to address the divergent diagnoses and their 
possible relationship to his military service.  The most 
recent VA examination was conducted in March 2006 and 
appeared to persuasively reflect that the Veteran has PTSD 
that is related to traumatic experiences that occurred during 
childhood and during military service, as well as a 
depressive disorder not otherwise specified that developed 
from a personality disorder.

As noted in the introduction, the Veteran's representative 
submitted a private psychiatric evaluation from Dr. M.L.C., 
dated in September 2009.  Dr. M.L.C. is a board-certified 
psychiatrist who reviewed the Veteran's medical records, 
interviewed the Veteran, and cited to medical literature in 
his report.  In his report, Dr. M.L.C. noted the Veteran's 
confusing medical history and the numerous psychiatric 
diagnoses he has received.  Dr. M.L.C. acknowledged the lack 
of documented psychiatric treatment during military service 
and the gap in time between the Veteran's separation from 
service and his psychiatric treatment in 1980.  Dr. M.L.C. 
found that the evidence from 1980 was consistent with the 
profile of a depressive episode that was not described as 
such because it occurred prior to the advent of modern 
psychiatric diagnostic nomenclature.  Dr. M.L.C. stated that 
the information in 1980 was consistent with the eventual 
formal diagnosis of major depressive disorder and the Veteran 
did not show symptoms consistent with PTSD.

In his report, Dr. M.L.C. gave the opinion that the diagnoses 
of PTSD contained in the several VA examination reports were 
not made in accordance with the evidence.  Dr. M.L.C. found 
that, in effect, there is no evidence that the Veteran 
experienced significant trauma during his military service 
that would be consistent with the development of PTSD.  
According to Dr. M.LC., the Veteran has not displayed 
symptoms consistent with PTSD, which has a clear and formal 
set of symptoms associated with it.  Instead, Dr. M.L.C. 
stated that the evidence indicates that the Veteran has had 
persistent symptoms of depressive episodes since his military 
service.  After interviewing the Veteran, Dr. M.L.C. found 
that there was no question that the Veteran has a 
differential diagnosis that includes depressive disorders and 
that specifically excludes PTSD.  Dr. M.L.C. determined that 
the Veteran has a combination of major depressive disorder 
with dysthymic disorder and, because of the specified 
disorders, a diagnosis of depressive disorder not otherwise 
specified does not apply.  In accordance with DSM-IV, Dr. 
M.L.C. provided a diagnosis of major depressive disorder with 
dysthymia.

With respect to the origin of the Veteran's major depressive 
disorder, it was clear to Dr. M.L.C. that the Veteran 
developed symptoms that led to his persistent disability 
while on active duty.  Dr. M.L.C. relied primarily on the 
statements from the Veteran's mother and wife that described 
behaviors consistent with depressive episodes following the 
Veteran's discharge from service with continued isolation and 
depression until treatment was provided in 1980.  Although 
the statements were made by interested parties many years 
after the time period they are describing, there is nothing 
inherently incredible about the statements from the Veteran's 
mother and wife.  In light of the absence of documented 
evidence of treatment until 1980, the statements support a 
continuity of symptomatology during the nine-year period from 
the Veteran's separation from service and treatment for 
depression.  The statements appear to contain sufficient 
information for Dr. M.L.C. to relate the Veteran's depressive 
disorder to his military service in conjunction with the 
other evidence of record.  

The Board finds that Dr. M.L.C.'s September 2009 evaluation 
is the most probative piece of evidence both for identifying 
the Veteran's psychiatric disability and for determining 
whether it is related to his active military service.  Dr. 
M.L.C.'s evaluation is the most comprehensive report of 
record as he considered the Veteran's entire history, 
including the relevant psychiatric evaluations that were 
previously made, and he was able to interview the Veteran.  
It does not appear that any previous examiner had access to 
more information and evidence than Dr. M.L.C.  Additionally, 
Dr. M.L.C. cited to medical literature and specific aspects 
of the record to support his conclusions.  Dr. M.L.C.'s 
report on the Veteran's psychiatric disability ultimately 
contains the most persuasive opinion on the matter and it has 
support in the record.  At the least, it creates a reasonable 
doubt as to whether the Veteran's psychiatric disability had 
its origin in service.  When reasonable doubt arises on a 
particular issue, such doubt will be resolved in favor of the 
veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009).  Therefore, in consideration of the evidence 
of record, and based primarily on Dr. M.L.C.'s evaluation, 
the Board finds that it is as likely as not that the Veteran 
has major depressive disorder with dysthymia that is 
attributable to his active military service.  Consequently, 
service connection is warranted for major depressive disorder 
with dysthymia.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.


ORDER

Service connection for major depressive disorder with 
dysthymia is granted.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


